EX‑34.31 (logo) plante moran Plante & Moran, PLLC 10 South Riverside Plaza 9th floor Chicago, IL 60606 Tel: 312.207.1040 Fax: 312.207.1066 plantemoran.com Report of Independent Registered Public Accounting Firm To the Board of Directors National Tax Search, LLC We have examined National Tax Search, LLC’s (the “Company”) compliance with the Securities and Exchange Commission’s Regulation AB Servicing Criteria, set forth in Item 1122(d) of the Security and Exchange Commission’s Regulation AB for the National Tax Search TaxQ system (the “Platform”) as of and for the year ended December 31, 2016. The Company has determined that only certain servicing criteria, 1122(d)(l)(ii), 1122(d)1(iv), 1122(d)2(ii), 1122(d)2(v), 1122(d)2(vi), 1122(d)(4)(xi), and 1122(d)(4)(xii), are applicable to the activities performed by it with respect to the Platform covered by this report.
